
	
		I
		112th CONGRESS
		2d Session
		H. R. 6369
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2012
			Mr. Wolf (for
			 himself, Mr. Connolly of Virginia, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to change the
		  membership of the Metropolitan Washington Airports Authority Board of
		  Directors, and for other purposes.
	
	
		1.Membership of Metropolitan
			 Washington Airports Authority board of directorsSection 49106(c)(1) of title 49, United
			 States Code, is amended—
			(1)in paragraph
			 (1)—
				(A)in the matter preceding subparagraph (A) by
			 striking 17 members and inserting 9
			 members;
				(B)in subparagraph
			 (A) by striking 7 members and inserting 6
			 members;
				(C)in subparagraph
			 (B) by striking 4 members and inserting 1 member;
				(D)in subparagraph
			 (C) by striking 3 members and inserting 1 member;
			 and
				(E)in subparagraph
			 (D) by striking 3 members and inserting 1
			 member;
				(2)in paragraph (3)
			 by striking except that and all that follows through 4
			 years;
			(3)by striking
			 paragraph (6) and inserting the following:
				
					(6)(A)In carrying out the duties of the board, a
				member appointed by the President shall ensure that adequate consideration is
				given to the national interest.
						(B)A member appointed by the President
				may be removed by the President for cause. A member appointed by the Mayor of
				the District of Columbia, the Governor of Maryland, or the Governor of Virginia
				may be removed or suspended from office only for cause and in accordance with
				the laws of the jurisdiction from which the member is
				appointed.
						;
				and
			(4)in paragraph (7)
			 by striking Ten votes and inserting Five
			 votes.
			2.Conforming amendments
			 to district of columbia laws governing metropolitan washington airports
			 authority membership
			(a)Number of
			 membersSection 5(a) of the
			 District of Columbia Regional Airports Authority Act of 1985 (sec. 9–904(a),
			 D.C. Official Code) is amended—
				(1)by striking
			 13 members and inserting 9 members;
				(2)by striking
			 5 appointed by the Governor of the Commonwealth of Virginia and
			 inserting 6 appointed by the Governor of the Commonwealth of
			 Virginia;
				(3)by striking
			 3 appointed by the Mayor and inserting 1 appointed by the
			 Mayor;
				(4)by striking
			 2 appointed by the Governor of the State of Maryland and
			 inserting 1 appointed by the Governor of the State of Maryland;
			 and
				(5)by striking
			 3 appointed by the President and inserting 1 appointed by
			 the President.
				(b)Votes required
			 for approval of bond issues and budgetSection 5(d) of such Act
			 (sec. 9–904(d), D.C. Official Code) is amended by striking Eight
			 affirmative votes and inserting Five affirmative votes.
			(c)RemovalSection
			 5(e) of such Act (sec. 9–904(e), D.C. Official Code) is amended to read as
			 follows:
				
					(e)(1)In carrying out the
				duties of the board, a member appointed by the President shall ensure that
				adequate consideration is given to the national interest.
						(2)A member appointed by the President
				may be removed by the President for cause. A member appointed by the Mayor of
				the District of Columbia, the Governor of Maryland, or the Governor of Virginia
				may be removed or suspended from office only for cause and in accordance with
				the laws of the jurisdiction from which the member is
				appointed.
						.
			(d)Prohibiting
			 continuation of service after expiration of termSection 5(g) of
			 such Act (sec. 9–904(g), D.C. Official Code) is amended by striking the second
			 sentence and inserting the following: A member shall not serve after the
			 expiration of the member's term(s)..
			3.Transitional
			 provisions
			(a)Treatment of
			 current membersThe term of
			 an individual serving on the Board of the Metropolitan Washington Airports
			 Authority the day before the date of enactment of this Act shall expire 90 days
			 after the date of enactment of the Act. An individual may not be reappointed to
			 such Board unless the term of such individual would have continued after the
			 date of such enactment, but for section 1(a).
			(b)Virginia
			 membersNotwithstanding section 49106(c)(3) of title 49, United
			 States Code, the Governor of Virginia shall appoint the first 6 members for the
			 following terms:
				(1)2
			 members for a term of 1 year;
				(2)2
			 members for a term of 3 years; and
				(3)2
			 members for a term of 5 years.
				
